            Case 1:20-cv-00849-CKK Document 43 Filed 04/14/20 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


EDWARD BANKS, et al.,

               Plaintiffs,

       v.                                            Civil Action No. 20-00849 (CKK)

QUINCY BOOTH, et al.,

               Defendants.


                                     NOTICE OF FILING

        Defendants file this notice to inform the Court that today, April 14, 2020, the Honorable

Juliet J. McKenna, Presiding Judge of the Criminal Division of the Superior Court of the District

of Columbia, issued an Order (copy attached) in In re Sentenced Misdemeanants, No. 2020 CNC

000120, holding that “the Public Defender Service’s Emergency Motion for Order to Show Cause

Why Persons Serving Misdemeanor Sentences at the Department of Corrections Central Detention

Facility and Correctional Treatment Facility Should Not Be Released is DENIED AS MOOT[.]”

Order at 2. The Superior Court noted:

        At the time of PDS’ initial filing two weeks ago, the Department of Corrections
        reported 94 individuals at the D.C. Jail serving misdemeanor sentences. As of
        today, that number has been reduced to nine individuals, with one additional
        individual completing a sentence at Fairview Halfway House; a reduction of almost
        90%.

Id. at 1.



Dated: April 14, 2020.               Respectfully submitted,

                                     KARL A. RACINE
                                     Attorney General for the District of Columbia
Case 1:20-cv-00849-CKK Document 43 Filed 04/14/20 Page 2 of 2




                     TONI MICHELLE JACKSON
                     Deputy Attorney General
                     Public Interest Division

                     /s/ Fernando Amarillas
                     FERNANDO AMARILLAS [974858]
                     Chief, Equity Section

                     /s/ Andrew J. Saindon
                     ANDREW J. SAINDON [456987]
                     Senior Assistant Attorney General
                     MICAH BLUMING [1618961]
                     PAMELA DISNEY [1601225]
                     Assistant Attorneys General
                     441 Fourth Street, N.W., Suite 630 South
                     Washington, D.C. 20001
                     (202) 724-6643
                     (202) 730-1470 (f)
                     andy.saindon@dc.gov
                     micah.bluming@dc.gov
                     pamela.disney@dc.gov




                               2
